DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/536,576 06/15/2017 PAT 10646294, which is a 371 of PCT/IB2015/002512 12/18/2015, which has PRO 62/094,080 12/19/2014 is acknowledged. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bolten on 06/15/2022.

The application has been amended as follows: 
Claims 7 and 18 canceled.
In claim 1, line 12, added “, thereby avoiding passage of air through the reusable surgical instrument to maintain insufflation of a body cavity when the external tube is re-attached; and 
wherein the one or more internal structural elements remain coupled to a proximal hub when the external tube is detached from over the one or more internal structural elements” after “reusable surgical instrument”.
In claim 1, line 10, deleted “and”.
In claim 6, lines 1-2, replaced “a proximal hub” with “the proximal hub”.
Allowable Subject Matter
Claims1-6 and 8-17 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a method for using a reusable surgical instrument comprises the steps of detaching an external tube of a shaft over one or more internal structural elements via threaded surface to expose the mechanical transmission elements while the internal structural elements remain coupled to a proximal hub, sterilizing the instrument while the external tube is detached, re-attaching the tube over the internal structural elements via the threaded surface thereby avoiding passage of air through the reusable surgical instrument to maintain insufflation of a body cavity when the external tube is re-attached.
The closest prior art Us 2013/0123805 to Park et al. discloses sheath for surgical instrument comprises an outer sheath where a surgical instrument is inserted into where the sheath is permeable to gas as to permit equalization of a pressure differential after insertion of the sheath and the surgical instrument into an environment at a surgical insufflation gas pressure and the sheath can provide frictionally seals to the outer surface of the surgical instrument and the proximal end/hub of the instrument but fails to disclose the sheath is attaching to a proximal hub via threaded surface and the method steps of detaching the sheath via threaded surface to expose the surgical instrument and sterilizing the instrument while the external sheath/tube is detached and re-attaching the sheath/tube via threaded surfaces to thereby avoiding passage of air through the reusable surgical instrument to maintain insufflation of a body cavity when the external tube is re-attached.  US 5,308,358 to Bond et al. discloses surgical instrument having outer tube attaching to the proximal handle via threaded surfaces and an internal element extending from the proximal handle to actuate the end effector at the distal end of the instrument, however, Bond fails to disclose the steps of re-attaching the outer tube to thereby avoiding passage of air through the reusable surgical instrument to maintain insufflation of a body cavity when the external tube is re-attached. These prior art taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771